Citation Nr: 0509221	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  98-16 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for erectile dysfunction as a consequence of surgical 
treatment at a VA medical facility on July 2, 1996.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1974 with approximately 10 months of prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  The Board remanded this issue most 
recently in September 2004 for issuance of a supplemental 
statement of the case.  The case now returns to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The medical evidence of record establishes that the 
veteran suffered erectile dysfunction with inability to 
achieve or maintain an erection sufficient to have 
intercourse for a period of approximately one year prior to 
the penile prosthesis implant performed on July 2, 1996.  

2.  The veteran underwent a penile prosthesis implant 
procedure at the Jackson VA Medical Center on July 2, 1996, 
following which he developed an infection requiring that the 
components of the prosthesis be removed, resulting in 
erectile dysfunction with inability to achieve or maintain an 
erection sufficient to have intercourse.

3.  The medical evidence of record does not establish the 
clinical presence of additional disability as a result of the 
surgical procedure at a VA medical facility on July 2, 1996.  


CONCLUSION OF LAW

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for erectile dysfunction as a consequence of surgical 
treatment at a VA medical facility on July 2, 1996, is not 
established.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 
3.358 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from February 1971 to 
February 1974 with approximately 10 months of prior active 
service in the United States Army.

An October 1993 outpatient treatment record from the Jackson 
VA Medical Center reveals that the veteran complained of 
lower back pain since 1971, but denied bowel, bladder, or 
sexual dysfunction.  VA outpatient treatment records, dated 
in February 1995, show that the veteran complained of neck 
and back pain, stating that increasing pain made it difficult 
to have sex.  

In March 1995 the veteran was referred to the Psychology 
Clinic by the Genitourinary (GU) Clinic for complaints of 
organic impotence.  In June 1995, the Sexual Dysfunction 
Clinic evaluated the veteran.  He reported a gradual onset of 
decreased ability to obtain and maintain an erection 
sufficient for intercourse for about one year.  He further 
related that that he was able to obtain erections sufficient 
for intercourse roughly 30 percent of the time during the 
last year, but denied morning or nocturnal erections during 
the past year.  The veteran also indicated unsatisfactory 
ejaculatory control and decreased penile sensation.  However, 
despite such sexual difficulties, he reported a fairly active 
sexual lifestyle, engaging in regular sexual activity and 
intercourse before separation from his partner two months 
previously, denying problems with sexual desires or pain 
during sexual activities, and indicating that he was not 
currently sexually active with any partner.

The reporting physician, the Chief of the Psychology Service, 
stated that laboratory tests showed that serum levels of 
prolactin and testosterone were within normal limits.  It was 
noted that, although the veteran claimed that his sexual 
difficulties did not lead to the termination of his previous 
intimate relationships, he reported that his former partners 
complained about his sexual performance, which had led to 
argument, frustration and anxiety to perform.  He also denied 
relationship problems during the onset of his sexual 
dysfunction and claimed that he was able to satisfy his 
partners through other sexual activities.  He expressed 
strong dissatisfaction toward his sexual functioning and 
expressed increased concerns toward establishing future 
intimate relationships due to his current sexual problems.  
The examining VA psychologist stated that the veteran was 
currently experiencing erectile dysfunction and premature 
ejaculation in the presence of a medication treatment 
regimen.  The examiner also indicated that the veteran 
reported concerns and frustration with his current sexual 
functioning; however, the role of psychological factors in 
the exacerbation and onset of his sexual problems seemed 
unremarkable.  It was also indicated that a thorough medical 
evaluation was needed to assess the biological basis for the 
dysfunction.  It was noted by the examiner that a measure of 
sexual information and beliefs indicated that the veteran had 
a limited understanding of sexual functioning.  

The reporting physician further stated that the veteran 
appeared to be an appropriate candidate for non-invasive 
treatment at this time and it was strongly recommended that a 
penile implant not be considered until non-invasive 
intervention has been proven unsuccessful and a biological 
basis for the sexual dysfunction had been demonstrated.  It 
was recommended that additional medical evaluations should 
evaluate common organic causes of erectile dysfunction.

A VA outpatient treatment record, dated in July 1995, shows 
that the veteran was seen in the GU clinic for erectile 
dysfunction and was approved by the Psychology Clinic for 
non-invasive treatment.  His testosterone level was within 
normal limits.  

A January 1996 treatment record from the GU Clinic reflects 
that the veteran was being followed for erectile dysfunction.  
He related that he had bought a vacuum device and had pain 
with the use of such device.  The veteran described having 
had a blood knot with use.  He indicated his interest in an 
implant.  The reporting physician stated that he discussed an 
penile implant penile prosthetic (IPP) and a SRPP with the 
veteran.  He further noted that the veteran had sent for 
literature on a penile prosthesis implant on his own, noting 
that the claimant had a history of neck and low back 
injuries, as well as an injury to his groin.  The assessment 
was erectile dysfunction - failed Yocon pills, pain and 
hematoma with vacuum device, and no hormone studies.  The 
veteran was referred to the psychology section for evaluation 
for a possible penile implant.

VA outpatient treatment records from the Sexual Dysfunction 
Consultation Clinic, at the Jackson VA Medical Center, dated 
in February 1996, show that the veteran was referred by the 
GU clinic for presenting complaints of erectile dysfunction 
for approximately 10 years, stating that this condition has 
gradually worsened, particularly in the past few years, and 
that currently he is unable to attain a firm erection 
(including nocturnal erections) despite intact sexual desire.  
He also reported premature ejaculation on most occasions.  It 
was noted that the veteran had been treated with Yocon pills 
and a vacuum tumescence pump, but he was not satisfied with 
the results of either treatment, and, at present time, he was 
interested in a surgical implant device.  A review of the 
veteran's medical history and an interview disclosed that no 
etiological cause for his erectile dysfunction has been 
determined, but he asserted that he had been told that it is 
related to his back injury.  The veteran underwent a mental 
status examination that revealed mild to moderate depression, 
but no significant anxiety.  The veteran reported that he had 
never been married; that he had had a number of girlfriends, 
but had been unable to maintain a relationship due to his 
sexual dysfunction.  The diagnoses were sexual dysfunction, 
not otherwise stated; and premature ejaculation.  The 
physician indicated that there were no clear etiological 
factors had been identified for the veteran and the lack of 
nocturnal erection suggested probable organic involvement.  
It was also noted that non-invasive treatments to date had 
reportedly not proven effective and that the veteran was 
currently seeking a surgical implant.  The veteran appeared 
to be an acceptable candidate for a surgical implant device 
for treatment of his erectile dysfunction and it was noted 
that it was important to ensure that he had realistic 
expectations regarding the effects of the surgery on both 
erectile and orgasmic function.  It was recorded that the 
veteran was provided education regarding maintaining factors 
of sexual dysfunction (e.g., alcohol, marijuana, performance 
anxiety, relationship problems, sexual misinformation).

A June 1996 VA treatment record reflects that the veteran was 
being followed for erectile dysfunction for one year and had 
been cleared by psychology for a penile implant.  Ten days 
later, the veteran was presented to the Impotence Board and 
cleared for a penile prosthesis implant.  

On July 1, 1996, the veteran signed a Request for 
Administration of Anesthesia and For Performance of 
Operations and other Procedures (Standard Form 522) in which 
he affirmatively indicated that the nature and purpose of the 
operation or procedure, the possible alternative methods of 
treatment, the risks involved, and the possibility of 
complications have been fully explained to him.  He also 
indicated that he acknowledged that no guarantees had been 
made to him concerning the results of the operation or 
procedure and that he understood the nature of the operation 
or procedure to be "place an inflatable penile prosthesis 
and/or any other indicated procedure," to be performed by or 
under the direction of a named surgeon and others.  The 
counseling physician affirmed that he had counseled the 
veteran as to the nature of the proposed procedure(s), the 
attendant risks involved, and the expected results.  The 
physician specified that the risks included death; infection; 
bleeding; erosion; removal of prosthesis; penile, urethral, 
and bladder damage; and penile shortening.  The veteran 
affixed his signature under a statement that he understood 
the nature of the proposed procedure(s), the attendant risks 
involved, and the expected results, as described above, and 
hereby requested that such procedure be performed.  A medical 
record titled Preoperative Evaluation Sheet & Informed 
Consent, also dated July 1, 1996, reflected that the relative 
aspects of the procedure/treatment, indications, risk 
benefits, and alternatives have been discussed with the 
veteran in language understandable to him.  Such also 
indicated that the veteran freely signed the consent without 
duress or coercion.  

A VA hospital summary from the Jackson VA Medical Center, 
dated from July 1 to July 4, 1996, shows that the veteran had 
probable organic impotence times 5 years and that he had 
failed treatment with Yocon and VED (vacuum erection device).  
It was also noted that the veteran's hormonal studies were 
normal and that he currently obtains very weak and infrequent 
partial erections that are inadequate for intercourse.  It 
was documented that the psychiatry unit had cleared the 
veteran for surgery and that he had been presented to the 
impotence board and approved for an operation.  It was noted 
that the veteran desired an inflatable penile prosthesis.  
  
Following admission, the veteran underwent preoperative 
examination by the urology service, a Foley catheter was 
placed under sterile conditions, and routine lab work showed 
testosterone of 3.4 and prolactin of 10.8, both within normal 
limits.  Preoperative education was completed, including 
post-operative expectations, including pain, intravenous 
medications, drainage tubes, and exercises.  The veteran was 
subsequently taken to the operation room where, following 
administration of preoperative intravenous antibiotics, he 
underwent inflatable penile prosthesis without immediate 
complications.  The operative report shows that copious 
antibiotic irrigation was utilized throughout the procedure.  
Following placement, the pump was cycled, resulting in an 
excellent, straight, rigid erection, then deflated.  The 
veteran tolerated the procedure well, and was extubated in 
the recovery room and transferred in good condition.  The 
operative notes show that there were no complications.  

Hospital treatment notes show that on the first postoperative 
day, the veteran was afebrile, his vital signs were stable, 
and he was complaining of some appropriate penile swelling 
and pain, but was otherwise doing well.  On July 3, 1996, the 
veteran was alert and oriented, voiced no complaints of pain 
or discomfort, and tolerated cleaning and diet, and 
medication for pain was provided.  A urine sample collected 
on July 1, 1996, with the results dated July 3, 1996, was 
negative, showing no growth.  He was reported to be resting 
quietly and in no distress.  The veteran's wound was clean, 
dry, and intact, and he was determined to be ready for 
discharge to home.  The discharge medications were Cipro and 
Keflex, and he was given pain medication and instructed to 
shower after three days, but not to tub bathe prior to 
returning to the clinic in one week.  At the time of hospital 
discharge on July 4, 1994, nurse's notes show that the 
veteran was alert, oriented, and stable; in no pain, with 
regular bowel and bladder habits, and he voiced understanding 
of self care and medications, and he executed a document 
affirming such.  

The claimant was again seen in the GU clinic on July 12, 
1996, at which time he complained of pain since surgery, 
gradually improving.  It was noted that he had no difficulty 
voiding, and was currently on Keflex.  Examination showed 
that the wound was healing well, and the pump was noted to be 
in the dependent part of the scrotum.  The assessment was 
penile prosthesis implant, doing well, and he was asked to 
return in three weeks for cycling of the prosthesis.  

The veteran was seen on August 5, 1996, in the GU clinic and 
was noted to be status post penile prosthesis implant with no 
complaints.  His wound was shown to be healing well, with a 
very small amount of exudates at the suture line, but no 
purulence.  The prosthesis was pumped to less than full 
erection.  The assessment was status post penile prosthesis 
implant, and he was asked to return to the clinic in two 
weeks.  

VA outpatient treatment records from the Jackson VA Medical 
Center show that after his follow-up appointments cited 
above, the veteran failed to report for scheduled 
appointments in the GU clinic on August 19, 1996; on December 
12, 1996; and on February 28, 1997.

A hospital summary and treatment notes from Forrest General 
Hospital, a private medical facility, dated from August 15 to 
19, 1996, show that the veteran presented at the Emergency 
Room on August 15, 1996, complaining of a 48-hour history of 
swelling and pain in the right hemiscrotum.  Examination 
revealed severe induration of the entire scrotum with 
moderate swelling of the right hemiscrotum and it was noted 
to be exquisitely painful to examine.  The impression on 
admission was infection of the pump device for the penile 
prosthesis, with probable epididymitis.  The reporting 
physician discussed the options of attempted antibiotic 
salvage, but the veteran indicated that he was not interested 
in that mode of therapy and requested removal of the 
prosthesis.  After a lengthy discussion, the veteran agreed 
to the removal of only those portions of the prosthesis which 
are non-functioning or infected, leaving, if possible, the 
corporal body prosthesis and reservoir and removing only the 
pump.  The reporting physician noted that the shaft of the 
penis appeared not to be involved, the abdomen was soft and 
nontender, and there was no evidence of infection around the 
reservoir.  The veteran was then admitted to the hospital for 
intravenous antibiotics and taken to the operating room, 
where he underwent scrotal exploration and drainage of an 
abcess cavitity around the inflatable prosthesis pump.  
Intraoperative cultures revealed staph aureus.  The pump 
capsule had ruptured on the right side, the testicle was not 
involved, and the pump was removed.  The rods in the corporal 
body, reservoir, and abdominal cavity were left in place 
after being capped.  The wound was irrigated with antibiotic-
based normal saline.  The veteran spiked a fever of 103 on 
the first postoperative day, after which he was afebrile for 
the remainder of his hospital course.  He underwent twice 
daily dressing changes as the scrotal wound was left open and 
packed with saline moistened gauze.  The sensitivities 
returned on the staph aureus was basically sensitive to all 
antibiotics tested, and he was placed on Ciprofloxin at 
discharge.  His condition at discharge was stable and 
afebrile for 48 hours.  The reporting physician stated that 
he contacted the Jackson VA Medical Center, on Friday, August 
16, 1996, and discussed the veteran with one of the 
residents, and decided to keep the veteran and treat him with 
antibiotics.  The veteran was noted to have an appointment 
that morning with the VA, and the reporting physician 
recommended that he keep that appointment for possible future 
repairs as well as assistance with obtaining antibiotics and 
supplies for wound care, noting the veteran's statement that 
he would not be able to afford any of those antibiotics or 
supplies.  

VA outpatient treatment records from the New Orleans VA 
Medical Center, dated August 22, 1996, show that the veteran 
was seen on that date, with the notation that a scrotal 
implant was removed the previous Thursday and that the 
veteran had an infection and was out of medications.  He was 
noted, by history, to have undergone a penile implant at the 
Jackson VA Medical Center which became infected, went to a 
private hospital where they removed the pump and gave him 
prescriptions for antibiotics, which he could not afford to 
have filled, and he took the antibiotics for only three days.  
Examination disclosed an incision in his scrotum that was 
packed with gauze.  The packing was removed, without evidence 
of drainage.  The impression was infected penile prosthesis, 
status post removal prosthesis, and the veteran was given 
Keflex, instructed to continue dressing changes with dry 
gauze, and told that packing was not necessary.  On August 
30, 1996, the veteran was noted to be there for follow-up of 
an infection of a penile prosthesis, status post removal of 
the pump.  The wound in the scrotum appeared to be healing 
slowly, with no drainage noted, and the plan was to continue 
dressing changes.  The veteran was to return to the clinic in 
two weeks and was referred to the GU clinic.  The veteran 
failed to report for further scheduled appointments.  

A VA hospital summary and treatment notes from the Biloxi VA 
Medical Center, dated from September 5 to September 23, 1996, 
shows that the veteran was admitted for treatment of a 
suspected infection of his penile prosthesis and he was noted 
to be status post penile prosthesis implant at the Jackson VA 
Medical Center on July 2, 1996.  He related that in 
approximately the first week of August, he returned to the 
Jackson VA Medical Center with "infection" and was told 
that "no treatment was needed; there was nothing wrong." 
Three days later, he was evaluated at Forrest General 
Hospital for the same signs and symptoms, and subsequently 
underwent removal on the prosthetic pump and treatment with 
antibiotics for "infection" as an outpatient, being 
discharged on August 19, 1996.  He continued to have 
persistent genital pain and subsequently was evaluated in the 
Primary Care Clinic at the New Orleans VA Medical Center 
where he was given oral antibiotic therapy and referred for 
GU evaluation, scheduled for October 23, 1996.  At the time 
of the evaluation at the Biloxi VA Medical Center, the 
veteran was on no antibiotic therapy and denied any 
improvement, stating that he "is getting worse."  However, 
he also stated that his genitalia "looks the same as it did 
in early August," when he was seen at the Jackson VA Medical 
Center.  The etiology of the erectile dysfunction was unknown 
to the veteran and he stated that he used the vacuum erection 
device approximately 11/2 to 2 years with satisfactory results 
except for intermittent puposal edema.  It was noted that the 
veteran subsequently underwent penile prosthesis 
implantation.  X-rays on the day of admission revealed penile 
prostheses were seen to be in place and there were no air-
fluid levels seen in the scrotum or penis.  The make and 
model of the prosthesis was unknown to the veteran and he 
desired treatment including removal of the penile prosthesis 
if necessary.  Examination disclosed a very tender penis and 
scrotum, without erythema or induration, and a granulating 
scrotal incision in the midline, without evidence of mass or 
abcess. 

The veteran was admitted to the Biloxi VA Medical Center on 
September 5, 1996, with the diagnosis of infected penile 
prosthesis and was placed on intravenous Vancomycin.  His 
symptoms slightly improved with that treatment, but failed to 
resolve.  An X-ray of the pelvis revealed a penile implant 
and no unusual diagnostic pattern.  A ultrasound of the 
pelvis reflected small reactive hydroceles without focal 
fluid collection associated with penile prosthesis.  On 
September 11, 1996, the veteran was evaluated by mental 
health services and found to be suffering from severe 
depression and signs of suicidal ideation.  He was felt to be 
experiencing adjustment disorder with overlying depression 
and anger in an appropriate response to his infected penile 
prosthesis as well as underlying depression for some number 
of years prior to admission.  It was noted that he responded 
well to interventions and his affect improved.  On September 
17, 1996, the veteran's infected penile prosthesis was 
removed.  The Operation Report revealed findings of infected 
penile prosthesis with specimens; left crural implant, right 
crural implant, and prosthetic reservoir; nectrotic material 
debrided from scrotal wound; and cultures of purulent 
material.  A Surgical Pathology Report reflected a diagnosis 
of foreign objects, designated "infected penile 
prosthesis," and removal of surgical hardware compatible 
with penile prosthesis.  He tolerated the procedure well and 
was discharged on postoperative day #6, tolerating a regular 
diet and having all his drains removed.  He remained 
afebrile, voiding spontaneously, and ambulating without 
assistance.  The veteran was instructed on postoperative 
wound care to include monitoring for signs or infection such 
as swelling, pain, and discharge from the wound site, and to 
follow-up in the GU clinic if any of those symptoms appeared.  
The diagnosis on hospital discharge was infected penile 
prosthesis.  

VA outpatient treatment records from the Biloxi VA Medical 
Center show that the veteran was seen for follow-up on 
September 30, 1996, and was noted to be status post removal 
of an infected penile prosthesis on September 17, 1996.  He 
was doing well, although some tenderness of the right testis 
was noted, and his surgical wounds were healing nicely.  The 
veteran complained of anger, depression, insomnia, 
nightmares, intrusive thoughts and homicidal ideation, 
feeling that he will hurt someone because of his problems 
associated with his war injury.  He was placed on Prozac and 
Tranzadone.  Records dated in February 1997 show that the 
veteran experienced complete impotence, although his external 
genitalia were normal.  The impression was erectile 
dysfunction, and he was given instructions in the use of the 
VED.  In April 1997, the veteran complained that the VED 
"didn't work" and that he could not maintain an erection.  
The use of Muse was discussed, and the veteran was told that 
it probably would not work because of the prior penile 
prosthesis implant, but he wanted to try.  The use of Muse 
produced a very minimal erection.  The impression was 
erectile dysfunction and depression.  Further instruction in 
the use of the VED was provided.  

VA outpatient treatment records from the Biloxi VA Medical 
Center show that, in April 1997, the veteran reported that 
the Prozac was not helpful, and that Tranzadone did not help 
his insomnia.  The veteran stated that the VA had "butchered 
him."  The diagnoses were Axis I: dysthymia, alcohol 
dependence, cannabis abuse, rule out dependence, and, Axis 
II: antisocial personality disorder.  Laboratory reports 
showed testosterone of 290, and prolactin of 8.4.  The 
veteran achieved a 50 percent erection using Muse.  In May 
1997, the veteran was provided Muse in 500 mg. capsules, with 
approximately 10 percent tumescense.  The impression was 
erectile dysfunction, and Muse was ordered in 1000 mg. 
tablets.  

In May 1997, a VA psychologist noted that the veteran 
developed erectile dysfunction likely secondary to back 
problems.  It was also observed that he tried a VED, which 
did not work and that he had an implant at the Jackson VA 
Medical Center, which caused recurrent pain and infections.  
As such, it was noted that the pump was removed and, 
currently, that he is having marked adjustment disorders with 
the lack of erection ability.  The impression was erectile 
dysfunction, post-traumatic stress disorder (PTSD), 
personality disorder, and, subsequently, dysthymia.  In June 
1997, the claimant was noted to be self-administering Muse, 
1000 mg., with minimal response.  The impression was erectile 
dysfunction, probably psychologic.  Also in June 1997, he was 
noted to be somewhat improved, sleeping better, and denied 
suicidal or homicidal ideation, psychotic symptoms, or 
medication side effects.  The impression was dysthymia.

The record shows that at a VA examination for PTSD, conducted 
in July 1997, the veteran asserted that his sex life has been 
unsatisfactory since the VA performed surgery on him "that 
he didn't need," that the VA used him "as a guinea pig," 
and lied to him.  It was noted that the veteran had a great 
deal of anger directed toward the Urology service at the 
Jackson VA Medical Center.  It was observed that he insisted 
that he was made to undergo surgery that was not necessary, a 
penile implant done in July 1996 was useless, caused him to 
be completely impotent, and he had been unable to have 
intercourse for at least 11/2 years.  

A report of VA genitourinary examination, conducted in 
December 1997, cited the examiner's review of the claims 
folder.  The examiner also noted a history provided by the 
veteran of having developed erectile dysfunction 
approximately 10 years previously, which was thought to be 
organic in nature, although no actual cause had been 
documented.  The examiner took note of the previously 
described history.  At the time of the December 1997 VA 
examination, the veteran indicated no pain at the site of his 
surgery, but claimed a complete inability to get an erection.  
He specifically denied nocturnal erections.  The veteran was 
adamant that he was lied to about the inflatable prosthesis 
at the Jackson VA Medical Center and felt that he was treated 
as a "guinea pig."  In addition, the veteran stated that, 
subsequent to implantation of the prosthesis, when he 
developed an infection he was seen at the Jackson VA Medical 
Center and was told there was no infection.  However, shortly 
thereafter, he was admitted to the Forrest General Hospital 
for treatment of an infection.  The veteran stated that he 
felt nothing but hatred for the physicians at the Jackson VA 
Medical Center, that he can no longer have sex, and "his 
life is ruined."  The impression was erectile dysfunction, 
original etiology unknown, and the VA examiner stated that 
such was probably permanent due to the implantation of a 
penile prosthesis, which subsequently failed and was 
surgically removed.   

Medical records, dated in November 1998, from Dr. D.C.S, a 
physician at Forrest General Hospital, indicate that he had 
seen the veteran about one year previously when he came to 
the office with an infected pump to his inflatable penile 
prosthesis.  Dr. D. indicated that he had removed the pump, 
but left the cylinders and reservoir in place.  Dr. D. noted 
that the prosthesis had been placed at VA and it was an AMS 
device and that the veteran was very disappointed with the 
device.  The record reflects that after the veteran was over 
the infection, he went down to the Gulf Coast about a month 
later and contracted another infection.  A physician there 
removed the cylinders.

Dr. D. further noted that the veteran returned two weeks ago 
for continued problems with erectile dysfunction.  A Doppler 
study done in November 1998 revealed that the veteran had 
good arterial in flow to the penis, despite the scarring of 
the previous inflatable prosthesis, but he had venous leak.  
The resistive indices were 89 on the right and 83 on the 
left, indicative of venogenic impotence.  The veteran's peak 
velocities for arterial in flow were 69 on the right and 63 
on the left, which Dr. D. noted to be pretty good, especially 
considering that the veteran had a previous prosthesis.  

A personal hearing was held in February 1999 before an RO 
Hearing Officer.  The veteran testified that he was entitled 
to benefits under the provisions of 38 U.S.C.A. § 1151 for 
erectile dysfunction as a consequence of a failed penile 
prosthesis at a VA medical facility on July 2, 1996.  He 
further testified that prior to the surgery, he was having 
problems achieving or maintaining an erection and was not 
having erections during sleep as far as he knew.  The veteran 
stated that he first went to the Jackson VA Medical Center to 
talk to doctors about his foreskin swelling and was referred 
to the GU clinic where he was not examined, but just 
prescribed pills.  He indicated that such pills had no effect 
and, as such, he returned to the GU clinic.  Upon his return, 
he was told about the "pump"[a vacuum erection device, or 
VED], the doctor sent him down to the prosthesis department 
and the lady there refused to give him one because she stated 
that he had hit a deer on his motorcycle, went off the road 
and hit a tree with his knee; and that such was the cause of 
his problem with erectile dysfunction.  He further testified 
that he returned to the doctor and told him that the lady had 
refused to give him a pump and that the doctor stated that he 
would check around to find one

The veteran testified that he then called a number in a 
magazine, and was given the address of a drugstore in 
Waynesboro, Mississippi, he went to that location and was 
told that the individual there could not sell him one [a VED] 
without some kind of written permission because they were not 
an over-the-counter item.  The veteran stated that he 
returned to the Jackson VA Medical Center and obtained a 
prescription for the VED from the VA physician.  He 
thereafter bought one, took it home, read the booklet, and 
watched the tape, and that the VED worked "great," except 
that it caused the foreskin on his penis to swell up and 
cause some discomfort for a day or two after use.  He 
testified that he continued to have such problem when he used 
the VED, but it was still working great.  The veteran stated 
that the doctor told him that he could fix that by using an 
implant and that it was a simple procedure that they did all 
the time.  The veteran related that these events occurred 
prior to July 1996.  

The veteran also testified that he was told that there would 
be no noticeable change in size or length and that the head 
of his penis would not swell up.  He related that he returned 
on July 2, 1996, to undergo preoperative preparation.  At 
such time he was given papers to sign.  The veteran testified 
that he started to read the papers and was interrupted by a 
lady doctor who came in and started talking to his doctor.  
He was asked if he had read the document and he said "no" 
and as a response, he was told that all he needed to do was 
sign on the bottom.  The veteran related that he told the 
doctor that he needed to take the document to his room to 
read it and was told "no, this is to ensure that your 
vehicle in the parking lot won't be towed or fooled with 
while [he] was staying there," it guarantees a lock for his 
room and everything and for [his] meals, and that the veteran 
had to trust him because he was his doctor.  The veteran 
testified that he was further told by the doctor that if he 
wanted a second opinion and had the money, he could go and 
get one and that if he had the money, he would not have been 
there to start with.  

The veteran testified that following the surgery, he was 
still hurting and couldn't even walk, but on July 3, a 
different physician came into his room and said, "I'll be 
checking your surgery and your bandage."  Such physician 
identified himself as in charge of urology.  The veteran 
stated that the doctor he had been dealing with came in, but 
was sent back out by the physician who had identified himself 
as in charge of urology.  Thereafter, he was taken down the 
hall to have his bandages changed and left the hospital on 
July 4.  The veteran further testified that he was told by 
physicians prior to the surgery "that usually after they 
release someone from the hospital and they come back after - 
after four weeks they never see them any more."  After the 
veteran returned to the Jackson VA Medical Center, his 
physician said, "you're swollen too much to tell anything 
right now" and that he would have to go home and come back 
on the next appointment.  Such appointment was four weeks 
later, i.e., eight weeks after surgery; and, at that time, 
the physician tried pumping the prosthesis, but it wasn't 
working.  The veteran indicated that he was told that the 
swelling had been fluctuating and the right side was 
swelling.  He was told to come back after two weeks and when 
he asked to see a doctor before he left, he was told, "I am 
a doctor and I don't see nothing wrong with you.  You're just 
a big old crybaby.  Go home."  

The veteran stated that he was home for a couple or three 
days and could hardly get up and get around.  As such, he 
went to the Emergency Room at Forrest General Hospital.  He 
underwent surgery to remove the pump.  Following the surgery, 
he remained in the hospital for a week.  Thereafter, he 
declined to return to the Jackson VA Medical Center because 
he had been lied to and used and instead went to the New 
Orleans VA Medical Center, where he was given antibiotics and 
told to come back in two or three weeks for follow-up.  
Subsequently, because he was still hurting, he went to the 
emergency room at the Biloxi VA Medical Center where he was 
admitted by the Urology Chief at Biloxi and placed on an IV 
to stabilize his condition prior to surgery.  Thereafter, the 
veteran underwent surgery to remove the remaining portions of 
his penile prosthesis, except for the reservoir and a hose in 
his scrotum.  The veteran stated that he remained in the 
Biloxi VA Medical Center for about three weeks.  The veteran 
testified that following the July 1996 surgery at the Jackson 
VA Medical Center, he noticed that his penis was smaller and 
he was in worse shape than prior to the surgery.  
   
A VA genitourinary examination was conducted at the 
Louisville VA Medical Center in June 2001.  The examiner 
stated that he had reviewed the veteran's extensive records 
prior to the examination.  He also recorded a brief history 
of the veteran's current disability

Examination revealed a surgery scar in the right inguinal 
area.  The veteran's penis was uncircumcised and normal in 
appearance, though there may be some fibrosis of the corpora 
cavernosa.  Upon inquiry, the veteran was adamantly against 
another penile prosthesis.  The examiner indicated that it 
might be impossible to restore him to normal physiologic 
function without the penile prosthesis, but that was what the 
veteran wanted.  

Another VA genitourinary examination was conducted at the 
Louisville VA Medical Center in July 2001 and the examiner 
stated that she had made an extensive review of the veteran's 
records.  She noted the veteran's history of being treated in 
1996 at the Jackson VA Medical Center for erectile 
dysfunction, receiving a penile prosthesis.  The veteran, at 
the July 2001 VA examination, claimed that his erectile 
dysfunction was worsened by the placement of the penile 
prosthesis and subsequent infection, requiring two surgical 
procedures to remove the infected hardware.

In response to the Board's inquiry as to whether the cited 
surgery created any additional disability after be performed 
in July 1996, the examiner stated that the veteran had 
preoperative psychiatric, spiritual, and genitourinary 
examinations, during which time he reported the complete 
absence of morning erections, inability to maintain 
erections, and premature ejaculation should he attain a 
modicum of erection during sexual stimulation.  By the 
veteran's report, after his surgery he was rendered 
completely impotent.  Based upon the preoperative evaluation, 
it was not evident that any or all of the surgical procedures 
either initiated in July 1996 or the subsequent removal of 
the hardware significantly changed his preexisting erectile 
dysfunction.  The genitourinary examiner noted that on his 
evaluation in the spring of 1996, the veteran was noted not 
to be a good candidate for placement of a penile prosthesis 
due to some relatively unsophisticated impressions as to the 
quality and type of sexual function that would be possible 
after the procedure.  She indicated that after some 
additional and extensive counseling, the veteran was then 
approved for placement of a penile prosthesis, which 
unfortunately became infected and required removal.  

In response to the Board's request that the examiner identify 
the nature of the disorder prior to surgery and any 
additional disability, if any, after the surgery and it's 
relationship to the July 1996 penile prosthesis surgery, the 
genitourinary examiner noted that contemporaneous examination 
showed that the veteran had surgery scars in the right 
inguinal region, was uncircumcised, and had a normal 
appearing penis.  It was also noted that there might be some 
fibrosis in the corpora cavernosa and that it might be 
impossible to restore him to normal physiological function 
without the penile prosthesis due to the presence of scarring 
since his surgical procedure.  The examiner specifically 
stated that the surgical procedures did not change the 
veteran's pre-existing condition.  

At his personal hearing held in February 2002 before the 
undersigned traveling Veterans Law Judge of the Board of 
Veterans' Appeals, the veteran testified that in 1994 and 
1995, he was having trouble maintaining an erection and that 
he started seeing a doctor at the Jackson VA Medical Center.  
He indicated that such physician gave him pills to help him 
sleep and other pills.  He asked the doctor if that 
medication would cause a problem in sexual function, was 
informed that none of his medications would cause anything 
like that, and was referred to the urology clinic.  He 
further testified that, when seen in the urology clinic, he 
explained that he was having problems with his foreskin 
swelling and obtaining a full erection.  He was prescribed 
pills and subsequently obtained a VED pump.  He related that 
the VED worked great, but if used twice in one night, would 
cause marked swelling in his foreskin that took days to go 
down.  The veteran indicated that he explained the problem to 
physicians in the VA GU clinic, but they did not test him on 
his ability to use the pump.  He was informed that a penile 
implant procedure was done at the Jackson VA Medical Center 
on a regular basis and that, if he had the procedure done, he 
wouldn't notice any difference with respect to size.  

The veteran further testified that he was shown the 
components of the penile prosthesis by a physician, who 
demonstrated where all the parts would go.  He also indicated 
that he underwent counseling with psychiatrist who told him 
that this type of surgery is no longer a major problem and 
that he wouldn't notice any difference with respect to size.  
The veteran stated that he returned on July 1, 1996, to be 
examined by the anesthesia people and to sign some papers.  
He signed all three of the forms authorizing the surgery.  In 
response to questioning from his representative, the veteran 
asserted that he chose the type of pump was ultimately 
implanted.  He also testified that the doctors never 
explained what they were going to do, or the side effects, 
but told him that once the surgery was done, he would return 
after four weeks.  The veteran further related that he was 
trying to read a piece of paper that explained to him how to 
use the penile prosthesis, but people who worked in urology 
kept coming in, asking him questions, and inquiring if he had 
signed particular documents.  He stated that he asked to take 
"a bluish-green type colored sheet with a lot of fine type" 
upstairs to read, but was informed that the document was for 
the purpose of leaving his vehicle in the parking lot without 
it being towed, gets him on the meals list, and reserves his 
room.  He stated that the next morning, he was prepped and 
taken to surgery, where the procedure was done  Thereafter, 
he was taken to the recovery room and the following day, he 
was seen by a physician who identified himself as the man in 
charge of the urology clinic.  The veteran testified that he 
was taken to have his wound washed and repacked and that he 
as in a lot of pain at that time.  He was discharged on July 
4, 1996 and, at that time, the nurse gave him a GU clinic 
appointment slip for four weeks after discharge.  When he 
returned at that time, he was told to come back in two weeks 
because he was too swollen.  He returned in two weeks for 
examination, but was sore and tender and the pump would not 
work.  The veteran asserted that when he complained, he was 
told that he was "just a big old crybaby and [to] go home."  
The veteran alleged that the Jackson VA Medical Center had 
implanted "a defective part" and that when that defective 
part failed to function, "they tried to send [him] on back 
down the road [hoping he] would die and they wouldn't have to 
put up with it."  

The veteran further testified that he was seen in the 
Emergency Room of the Forrest General Hospital, where he 
underwent surgery to have the pump removed.  He stated that 
he was also treated with antibiotics for a staph infection.  
Upon discharge, he went to the New Orleans VA Medical Center 
where he was given more antibiotics.  The veteran also stated 
that he went to the Biloxi VA Medical Center where he 
underwent treatment with intravenous antibiotics and, 
subsequently, underwent removal of some of the penile 
prosthesis hardware, while capping the remainder.  The 
veteran speculated concerning the actions and motivations of 
the professional staff at the Jackson VA Medical Center.  He 
testified that he no longer had any infection, did not have 
any erections, did not have any pain or soreness, and had no 
difficulty voiding.  He asserted that he had returned to 
Forrest General Hospital, where he was given shots to attempt 
to produce an erection, which were unsuccessful.  He also 
stated that he had not been given encouragement that the 
condition can be improved and he continues to retain a 
portion of the device in his lower abdomen.  The veteran 
indicated that he felt that the doctors at the Jackson VA 
Medical Center did not give him straight answers when the 
infection was setting in and the pump was defective.  He was 
not willing to return to the Jackson VA Medical Center and 
that he has not kept the appointments that they scheduled for 
him.  A transcript of the testimony is of record.  

In December 2002, the Office of the Regional Counsel 
indicated that the veteran's federal tort claim was denied on 
August 31, 1998.  The veteran had alleged negligent care and 
treatment at the Jackson VA Medical Center involving penile 
implant.  The claim was denied based upon a finding of no 
negligence.  The appeal period expired February 28, 1999, 
with no appeal taken by the veteran.  

Compliance with the Veterans Claims Assistance Act

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in May 2001 
informed him that, in order to establish entitlement to 
benefits under 38 U.S.C.A. § 1151, the evidence must show a 
current physical disability and a relationship between such 
disability and treatment from the VA Medical Center.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The May 2001 letter advised the veteran 
that VA would make reasonable efforts to help the veteran 
obtain evidence necessary to support his claim, to include 
medical records, employment records, or records from other 
Federal agencies.  He was also notified that VA would obtain 
any VA medical records or other medical treatment records he 
identifies.  The letter further informed the veteran that VA 
will assist him by providing a medical examination or 
obtaining a medical opinion if such is necessary to decide 
his claim. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The May 2001 letter notified the veteran that he 
needed to submit evidence that establishes a relationship 
between his current disability and treatment from VA care 
providers.  He was further informed that if he would like VA 
to obtain additional evidence or information in support of 
his claim, he should identify it.  The letter also described 
the type of evidence that may be used to support his claim, 
to include medical or other evidence showing that he has 
persistent recurrent symptoms of a disability, statements 
from the veteran or other individuals describing his physical 
disability symptoms, and medical records or medical opinions 
demonstrating a relationship between a current disability and 
VA treatment.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the Board finds that the veteran is 
not prejudiced by such failure.  The May 2001 letter did 
request the veteran to send the RO information describing 
additional evidence or the evidence itself.  Moreover, the RO 
has consistently requested the veteran provide information 
about where and by whom he was treated for his claimed 
disability.  Moreover, the veteran has not identified any 
additional outstanding relevant medical evidence to be 
considered in connection with his 38 U.S.C.A. § 1151 claim.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim.

Additionally, the September 1998 statement of the case, as 
well as the supplemental statements of the case issued in 
June 1999, November 1999, September 2001, and November 2004 
further advised the veteran of the evidence considered, the 
adjudicative actions taken, the pertinent laws and 
regulations regarding claims for benefits under 38 U.S.C.A. 
§ 1151, the decision reached, and the reasons and base for 
such decision.  Moreover, the November 2004 supplemental 
statement of the case provided the veteran with regulations 
pertaining to the VCAA, as well as the cites to the United 
States Code for such regulations.  

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran has also been afforded VA examinations for the 
purpose of adjudicating his claim.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.


Analysis

The veteran claims entitlement to 38 U.S.C.A. § 1151 benefits 
for erectile dysfunction as a consequence of surgical 
treatment at the Jackson VA Medical Center.  He asserts that 
the surgery required two days rather than the customary one 
and he continuously experienced pain and swelling.  As a 
result, he entered Forrest General Hospital, a private 
facility in Hattiesburg, Mississippi, where the pump was 
removed.  Thereafter, he was treated with pills at the New 
Orleans VA Medical Center and ultimately, on September 5, 
1996, had additional tubes removed at the Biloxi VA Medical 
Center.  The veteran contends that he has been permanently 
severely impaired as a result of the damage done at the 
Jackson VA Medical Center.  

The veteran's claim for benefits based upon erectile 
dysfunction is premised on 38 U.S.C.A. § 1151.  Because the 
claim was filed in July 1997, the version of § 1151 that is 
applicable to this case is the version that existed prior to 
its amendment in 1996, as those amendments were made 
applicable only to claims filed on or after October 1, 1997.  
See Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 
(1996).

The pre-amendment version of § 1151 provides, in relevant 
part:

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of this title, awarded under any of the 
laws administered by the Secretary, or as a result of 
having submitted to an examination under any such law, 
and not the result of such veterans own willful 
misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation under this chapter 
and dependency and indemnity compensation under 
chapter 13 of this title shall be awarded in the same 
manner as if such disability, aggravation, or death 
were service-connected.  38 U.S.C.A. § 1151 (in effect 
prior to October 1, 1997).  All claims for benefits 
under § 1151 filed prior to October 1, 1997 must be 
adjudicated under the provisions of § 1151 as they 
existed prior to that date.  VAOPGCPREC 40-97.  

The regulatory framework developed by the VA to implement 
38 U.S.C.A. § 1151 is contained at 38 C.F.R. § 3.358.  Prior 
to November 1991, the VA had long interpreted 38 U.S.C.A. 
§ 1151 to require a showing of fault on the part of the VA or 
the occurrence of an accident to establish entitlement to 
compensation under § 1151 for adverse consequences of VA 
medical treatment based on the regulatory provision found at 
38 C.F.R. § 3.358(c)(3), (4).  

However, on November 25, 1991, in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), the Court invalidated 
38 C.F.R. § 3.358(c)(3), holding that that portion of the 
regulation was unlawful because it exceeded the authority of 
the Secretary of the VA and violated the statutory rights 
granted to veterans by Congress under § 1151.  The Secretary 
appealed the decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), and eventually to the U.S. 
Supreme Court (Supreme Court).  In April 1992, pending the 
completion of appellate review and litigation, the VA 
administratively stayed consideration of all claims for 
benefits under 38 U.S.C.A. § 1151.  

The Federal Circuit subsequently concluded that the VA's 
regulations interpreting § 1151 as requiring fault or 
accident were entitled to no deference and held that 
38 C.F.R. § 3.358(c)(3) was invalid.  Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993).  On December 12, 1994, the 
Supreme Court similarly held that the VA was not authorized 
by § 1151 to exclude from compensation the "contemplated or 
foreseeable" results of non-negligent medical treatment, as 
provided by 38 C.F.R. § 3.358(c)(3).  Brown v. Gardner, 513 
U.S. 115, 115 S.Ct. 552, 130 L.Ed.2d. 462 (1994).  

On March 16, 1995, amended regulations which conformed to the 
Supreme Court's decision were published, effective 
retroactively to November 25, 1991.  The fault or accident 
requirement of 38 C.F.R. § 3.358(c)(3) was deleted; 38 C.F.R. 
§ 3.358(c)(3) now provides that compensation is not payable 
for the "necessary consequences" of proper treatment to 
which the veteran consented.  The final regulatory amendments 
were adopted on May 23, 1996, and codified at 38 C.F.R. 
§ 3.358(c), effective July 22, 1996.  

Based upon the foregoing, it is clear that in order to 
prevail, the claimant must establish that he "suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment", . . . not 
the result of such veteran's own willful misconduct, and 
[that] "such injury or aggravation results in additional 
disability to or the death of such veteran."  

The Board finds that the veteran is not entitled to benefits 
under 38 U.S.C.A. § 1151 as the medical evidence establishes 
that the veteran suffered erectile dysfunction with inability 
to achieve or maintain an erection sufficient to have 
intercourse prior to the July 2, 1996, surgery and there is 
no evidence of additional disability as a result of such 
surgical procedure.  

The Board notes that the veteran was evaluated in the Sexual 
Dysfunction Clinic on June 15, 1995, at which time he 
reported a gradual onset of decreased ability to obtain and 
maintain an erection sufficient for intercourse for about one 
year.  He further related that that he was able to obtain 
erections sufficient for intercourse roughly 30 percent of 
the time during the last year, but denied morning or 
nocturnal erections during the past year.  VA outpatient 
treatment records, dated in July 1995, show that the veteran 
was seen in the GU clinic for erectile dysfunction, while VA 
outpatient treatment records, dated in January 1996, show 
that the veteran was being followed for erectile dysfunction 
and that he had bought a vacuum device, but that its use 
caused pain and a "blood knot" on use.  

In addition, VA outpatient treatment records from the Sexual 
Dysfunction Consultation Clinic at the Jackson VA Medical 
Center, dated in February 1996, show that the veteran was 
referred by the GU clinic for presenting complaints of 
erectile dysfunction for approximately 10 years.  He veteran 
stated that this condition has gradually worsened, 
particularly in the past few years, and that currently he was 
unable to attain a firm erection (including nocturnal 
erections) despite intact sexual desire.  The veteran 
reported that he has had a number of girlfriends, but has 
been unable to maintain a relationship due to his sexual 
dysfunction.  The diagnoses were sexual dysfunction, not 
otherwise stated; and premature ejaculation.  VA outpatient 
treatment records, dated in June 1996, show that the veteran 
was being followed for erectile dysfunction for one year, and 
had been cleared by psychology for a penile implant.  

The veteran's arguments devoted to whether he had erectile 
dysfunction 5 or 10 years prior to the surgical procedure 
performed on July 2, 1996, are beside the point, as the 
evidence of record, including his own statements and the 
clinical findings, clearly show that he experienced an 
established erectile dysfunction, with inability to achieve 
or maintain an erection sufficient to have intercourse, for a 
period of at least one year prior to that procedure.  
Furthermore, the evidence demonstrates that the veteran 
received VA outpatient treatment for such condition, all 
remedial efforts had been unavailing, and that he 
independently obtained information regarding the process of 
penile prosthesis implantation.  

Based upon the foregoing, the Board finds that the veteran 
experienced erectile dysfunction, with inability to achieve 
or maintain an erection sufficient to have intercourse, prior 
to the penile prosthesis implant performed on July 2, 1996.  
His current assertions that his former use of the VED was 
"great" conflicts with a January 1996 medical record that 
shows that the veteran had bought a vacuum device, but that 
its use caused pain and a "blood knot" on use, as well as 
the assessment of "pain and hematoma with vacuum device," 
and the February 1996 record from the Sexual Dysfunction 
Consultation Clinic showing that the veteran had been treated 
with Yocon pills and a vacuum tumescence pump, but was not 
satisfied with the results of either treatment.  Thus, the 
clear preponderance of the evidence is against a finding that 
the veteran functioned well with a VED before his implant 
surgery.

The Board further finds that the veteran's claims that he was 
not provided adequate information, or was "lied to," 
regarding his penile prosthesis implant are without merit.  
To the contrary, VA outpatient treatment records, dated in 
January 1996, show that the reporting physician stated that 
he discussed a penile prosthetic implant with the veteran.  
He further noted that the veteran had sent for literature on 
a penile prosthesis implant on his own.  To the same point, 
the February 1996 VA treatment records from the Sexual 
Dysfunction Consultation Clinic show that it was noted to be 
important to ensure that the veteran has realistic 
expectations regarding the effects of the surgery on both 
erectile and orgasmic function.  Moreover, at the time of his 
July 1996 penile implant surgery, the veteran signed a 
consent form indicating that he had been made aware of the 
nature and purpose of the operation or procedure, the 
possible alternative methods of treatment, the risks 
involved, and the possibility of complications.  Such 
document also indicates that the veteran had been informed of 
the risks of death, infection, bleeding, erosion, removal of 
prosthesis, penile shortening, and penile, urethral, and 
bladder damage. 

Additionally, the medical evidence of record fails to 
establish the clinical presence of additional disability as a 
result of the surgical procedure at the Jackson VA Medical 
Center on July 2, 1996.  Specifically, the Board observes 
that, in response to inquiry as to whether the surgery 
created any additional disability, the July 2001 VA examiner 
opined that the veteran had preoperative psychiatric, 
spiritual, and genitourinary examinations, during which he 
reported the complete absence of morning erections, inability 
to maintain erections, and premature ejaculation should he 
attain a modicum of erection during sexual stimulation.  By 
the veteran's report, after his surgery he was rendered 
completely impotent.  Based upon the preoperative evaluation, 
the examiner concluded that it was not evident that any or 
all of the surgical procedures either initiated in July 1996 
or the subsequent removal of the hardware significantly 
changed his preexisting erectile dysfunction.  

Based upon the foregoing, the Board finds that the veteran 
the veteran suffered erectile dysfunction with inability to 
achieve or maintain an erection sufficient to have 
intercourse for a period of approximately one year prior to 
the July 1996 penile implant surgery and that, following such 
surgery and resulting infection, the veteran had erectile 
dysfunction with inability to achieve or maintain an erection 
sufficient to have intercourse.  Moreover, there is no 
evidence of record detailing additional disability as a 
result of the July 1996 surgery.  

In the absence of objective clinical evidence showing that 
the veteran's established erectile dysfunction underwent any 
aggravation of his preexisting erectile dysfunction as a 
result of VA surgical treatment on July 2, 1996, the veteran 
is not entitled to benefits under the provisions of 
38 U.S.C.A. § 1151.  


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for disability resulting from surgical treatment at a 
VA medical facility on July 2, 1996, is denied.  



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


